         Case 1:19-cv-10916-NMG Document 18 Filed 08/31/19 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


                                   )
 AMERICAN CIVIL LIBERTIES UNION OF )
 MASSACHUSETTS, INC. and AMERICAN )
 OVERSIGHT,                        )
                                   )
                    Plaintiffs,    )                  Civil Action No. 19-10916-NMG
                                   )
                 v.                )
                                   )
 U.S. DEPARTMENT OF HOMELAND       )
 SECURITY,                         )
                                   )
                    Defendant.     )
                                   )

                               PLAINTIFFS’ STATUS REPORT

       The Court had ordered that a hearing would occur on September 4, 2019, if the single

record requested in this FOIA action was not produced by that time. Given that only one

business day remains before the scheduled hearing, Plaintiffs believe it is necessary to update the

Court at this time. As described below, Plaintiffs respectfully report that they have not yet

received the record.

       1.      Nearly six months ago, on March 11, 2019, Plaintiffs American Civil Liberties

Union of Massachusetts, Inc. (ACLUM) and American Oversight submitted a FOIA request to

Defendant U.S. Department of Homeland Security (DHS).

       2.      The request sought a single record. By statute, that record is required to contain

DHS’s “risk-based plan for improving security along the borders of the United States,” including

certain enumerated categories of information. The record was prepared for the purpose of being

transmitted to Congress, and it was, in fact, transmitted to Congress in December 2018.




                                                 1
         Case 1:19-cv-10916-NMG Document 18 Filed 08/31/19 Page 2 of 4



       3.      On March 19, 2019, DHS acknowledged receipt of Plaintiffs’ request. DHS took

a 10-day extension to respond because the request purportedly sought “documents that will

require a thorough and wide-ranging search.”

       4.      Having heard nothing more (despite multiple attempts to contact DHS), Plaintiffs

filed the complaint in this FOIA action on April 23, 2019.

       5.      DHS answered on June 28, 2019.

       6.      The Court issued a Notice of Scheduling Conference on July 1, 2019. The

scheduling conference occurred on August 7, 2019.

       7.      During the conference, the Court ordered that, unless DHS produced the

requested record on or before September 4, 2019 (including a Vaughn index for any portions that

might be withheld under FOIA exemptions), the Court would hold a hearing on September 4,

2019, at which the Acting Head of the DHS Privacy Office was required to appear. 1

       8.      On Wednesday, August 28, 2019, in response to an inquiry by Plaintiffs, counsel

for DHS stated that “a response will be sent out this week by DHS, but it will likely be in the

form of a letter which states that the CBP has determined that the document will be withheld in

full based on exemptions (b)(5) and (b)(7)(E) with the reasons stated therein.” See Ex. A (Aug.

28, 2019 email). 2




1
       In addition, the Court ordered the following summary judgment briefing schedule:
            a. DHS shall file any Motion for Summary Judgment on or before October 2, 2019.
            b. Plaintiffs shall file their Opposition and any Cross-Motion for Summary
                Judgment on or before October 23, 2019.
            c. DHS shall file its Reply and Cross-Opposition on or before November 13, 2019.
            d. Plaintiffs shall file their Cross-Reply on or before November 27, 2019.
2
       This position is surprising. The U.S. Government Accountability Office recently made
       its analysis of the document public (https://www.gao.gov/assets/710/700280.pdf).


                                                 2
        Case 1:19-cv-10916-NMG Document 18 Filed 08/31/19 Page 3 of 4



       9.     Plaintiffs report that, as of the time of this filing, they have not received the

requested record or any further response from DHS.

       10.    Plaintiffs’ counsel remain available on September 4, 2019.


 Dated: August 31, 2019                              Respectfully submitted,

                                                     /s/ Daniel L. McFadden
                                                     Matthew R. Segal (BBO #654489)
                                                     Daniel L. McFadden (BBO #676612)
                                                     American Civil Liberties Union
                                                         Foundation of Massachusetts, Inc.
                                                     211 Congress Street
                                                     Boston, MA 02110
                                                     (617) 482-3170
                                                     msegal@aclum.org
                                                     dmcfadden@aclum.org

                                                     Counsel for Plaintiff American Civil Liberties
                                                     Union of Massachusetts, Inc.

                                                      /s/ Katherine M. Anthony
                                                     Katherine M. Anthony (BBO #685150)
                                                     AMERICAN OVERSIGHT
                                                     1030 15th Street NW, B255
                                                     Washington, District of Columbia 20005
                                                     (202) 897-3918
                                                     katherine.anthony@americanoversight.org

                                                     Counsel for Plaintiff American Oversight




                                                 3
         Case 1:19-cv-10916-NMG Document 18 Filed 08/31/19 Page 4 of 4



                                      Certificate of Service

       I hereby certify that this document will be served on all registered participants through
the Court’s CM/ECF system.

August 31, 2019                                                /s/ Katherine M. Anthony




                                                 4
